Paterson, J., concurring.
I concur. Some of the items in the account seem on their face to show an attempt to improve the property, rather than to preserve it; but as the witness Gope testified that all the work done was necessary to put the house in tenantable condition, and as there is no evidence to the contrary, except an inference which may arise from the apparent nature of the work done, it cannot be said that the order of the court is not supported by the evidence.
I think the burden of proving the necessity of the expenditures rested upon the administratrix as to all items objected to, and if all the evidence introduced is in the bill, the court ought to have rejected the item of buggy-hire. The bill, however, does not purport to contain all the evidence introduced, and if it did, the item referred to is so small that counsel for appellant would not desire a reversal or modification on account of an error as to it alone.